Citation Nr: 0205246	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder on a direct basis.

(The issues of entitlement to service connection for an 
acquired psychiatric disorder, claimed as on a direct basis 
and as secondary to service-connected tinea versicolor will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to April 
1967.  This appeal arises from August 1998 and June 1999 
rating decisions of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).

In October 1999, a hearing was held at the RO, before the 
undersigned Board member, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2001).

The Board is undertaking additional development on the issues 
of entitlement to service connection for an acquired 
psychiatric disorder, claimed as on a direct basis and as 
secondary to service-connected skin disorder pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  In September 1995, the Board denied the veteran's claim 
to reopen his claim for entitlement to service connection for 
an acquired psychiatric disorder on a direct basis because 
evidence developed since the last final Board decision on the 
merits in August 1985 was cumulative and/or not probative on 
the issue of whether a psychiatric disorder had its onset in 
service.

2.  The evidence received since the Board's September 1995 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims for an 
acquired psychiatric disorder on a direct basis.


CONCLUSIONS OF LAW

1.  The Board's September 1995 decision is final.  38 
U.S.C.A. 5108, 7104, 7105 (West 1991).

2.  The evidence received since the Board's September 1995 
decision is new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on a direct basis is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001), with implementing regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 112 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that the VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A; see Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Regulations implementing this law were also recently 
promulgated.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim for service connection.  Such 
assistance includes identifying and obtaining evidence 
relevant to the claim, and affording the veteran a VA rating 
examination unless no reasonable possibility exists that such 
assistance would aid in substantiating the veteran's claim.  
See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified 
as amended at 38 C.F.R § 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  The RO's notified the veteran and 
clarified what evidence would be required to establish 
service connection for his claimed disorders in the statement 
and statements of the case.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

VA has a duty to assist the veteran in developing facts that 
are pertinent to this claim.  See generally, VCAA.  As noted 
above, the Board finds that all relevant facts have been 
properly developed, and that all relevant evidence necessary 
for an equitable resolution of the issue on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, reports of VA rating 
examinations and outpatient treatment records, private 
medical records, and personal statements and evidence 
submitted by the veteran in support of his claim. The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

II.  New and material

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a), which went into effect 
on August 29, 2001, for the purpose redefining what 
constitutes new and material evidence in order to reopen a 
final decision.  See 66 Fed. Reg. 45,628 (2001).  These 
changes are prospective, however, and only apply to claims 
filed on or after August 29, 2001.  Therefore, these changes 
do not apply to the present case.

By way of history, the Board first denied the veteran's 
original claim for entitlement to service connection for an 
acquired psychiatric disorder on a direct basis in 1985.  In 
1988, the Board denied the claim again on a direct basis, 
finding that the evidence submitted since the 1985 decision 
did not establish a new factual basis warranting entitlement 
to service connection for an acquired psychiatric disorder.  
The Board's decision in 1988, while phrased as a denial, was 
in reality a decision that new and material evidence had not 
been presented to reopen the claim.  A denial on that basis 
was not a decision on the merits of the underlying claim.  
See McGinnis v. Brown, 4 Vet. App. 239 (1993).

Therefore, in the last final decision of record in September 
1995, the Board denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder 
because there was no new and material evidence submitted 
since the last prior Board denial in 1985. 

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

To reopen a claim, new and material evidence must be 
presented or secured since the time that the claim was 
finally disallowed on any basis.  Evidence presented since 
the last final disallowance need not be probative of all 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a claim reopened under 38 
U.S.C.A. § 5108.

The Board has considered the evidence submitted or obtained 
since the most recent final denial of the claim in September 
1995 and finds it to be new and material and sufficient to 
reopen because it includes new medical evidence appears to 
link the etiology of the veteran's currently diagnosed 
schizophrenia back to his military service.  For example, in 
a December 1997 and an April 1999 statement, a VA staff 
psychiatrist noted by history as provided by the veteran 
(which is also supported by the veteran's service medical 
records) that the veteran was treated for a nervous breakdown 
while in the service.  The VA psychiatrist elaborated that, 
although he did not know the accuracy of the veteran's 
statements, nevertheless, if the veteran was diagnosed with 
schizophrenia during service, for which he was now being 
treated, then the schizophrenia was a chronic condition.  
While ambiguous, the VA psychiatrist's report appears to link 
the veteran's currently diagnosed schizophrenia back to his 
military service.

In light of the VA psychiatrist's statements, the Board notes 
that there is conflicting medical evidence in the veteran's 
service medical records.  For example, in March 1966, the 
veteran was diagnosed with "[s]chizophrenic reaction, 
paranoid type, moderately severe, acute, manifested by some 
flatness [of] affect, anxiety, definite feelings of 
grandiosity & delusions about the patients [sic] capability 
bordering on the psychotic level, tangentiality and definite 
looseness of associations."  In addition, the service 
examiner concluded that this developed in the line of duty.  
According to a subsequent June 1966 service examination 
report, however, the veteran was diagnosed with a personality 
disorder.  

Thus, after considering the recent statements provided by the 
VA psychiatrist in light of the veteran's service medical 
records, the Board finds that the evidence submitted, after 
the Board's final decision in September 1995, is new and 
material.

As noted in the introduction, in light of this decision, the 
Board is undertaking additional development on the issues of 
entitlement to service connection for an acquired psychiatric 
disorder, claimed as on a direct basis and as secondary to 
service-connected skin disorder pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder on a direct basis.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

